FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vincelli R., et al. (US 2014/0200699).

As for claims 1-10 and 12-13, Vincelli discloses the invention as claimed, including:

1. (Currently amended) A computer-implemented method comprising: 

element data for the plurality of elements, wherein element data for a given element include an identity of the given element and a failure rate characteristic for the given element [paragraphs 0083-0084]; and 
functionality data for a plurality of element functionalities, wherein an element of the plurality of elements is configured to have more than one functionality [paragraphs 0093-0098, especially paragraphs 0093, 0097, 0098 –paragraph 0093 discloses a microcontroller design (51) which comprises partitioned elements 52, 521 and 522 which serve different functions (plurality of elements), element 521 partitioned into one or more sub-parts being a macro or set of macros which are implementations (configurations of) a plurality of circuit functions, sub-part 522 being a macro or set of macros (therefore - “an element of the plurality of elements is configured to have more than one functionality”); further, and alternatively, paragraphs 0008, 0015, 0064, 0107, 0108, 0158, 0131, and Fig. 16 disclose that an element of a plurality of elements is configurable to have more than one functionality], wherein functionality data for a given element functionality include an identity of a use case [paragraph 0072], an identity of an element [figs. 8, 9, 12], an identity of a fault characterization for providing information about one or more fault models and a configurable data for controlling selection and use of the given functionality data and corresponding fault impact analysis data and fault coverage analysis data for given element when generating functional safety data [figs. 8, 9, 12; paragraphs 0004, 0084, 0113-0119]; 

storing a report including the functional safety data [abstract; paragraph 0008].  
2. (Previously Presented) The method of claim 1, wherein the configurable data for controlling selection and use of the functionality data when generating the functional safety data indicates one of two mutually-exclusive states including a first state enabling the function and a second state disabling the given functionality data [paragraph 0138].  
3. (Currently amended) The method of claim 2, wherein the configurable data for controlling selection and use of the functionality data when generating the functional safety data comprises a flag settable to indicate the first state and the second state [fig. 12, Safety related – settable to Y or N].  
4. (Previously Presented) The method of claim 1, wherein the configurable data for controlling selection and use of the functionality data when generating the functional safety data comprises value which is settable to zero or to a positive non-zero number [paragraph 0013, 0108; fig. 11, element 8].  
5. (Previously Presented) The method of claim 1, wherein the functionality data for a given element functionality includes a label assignable to at least one other element functionality for another different element [paragraph 0102].  
6. (Currently amended) The method of claim 5, further comprising: 
in response to receiving a command to set the configurable data for a given functionality data, setting the configurable data for a given functionality data for the at least one other element functionality for the other different element [figs. 6 and 10; paragraph 0107 where the configuration data is applied to at least sub-parts].  
(Previously Presented) The method of claim 1, wherein the electronic component is a microcontroller or application specific integrated circuit [abstract; paragraph 0001].  
8. (Previously Presented) A method of designing an electronic component, the method including: 
preparing a design of the electronic component [abstract; paragraphs 0001, 0015]; 
generating functional safety data by the method of claim 1 for a first design of the electronic component [abstract; paragraphs 0001, 0015]; and 
preparing a revised design of the electronic component in dependence upon the functional safety data [abstract; paragraphs 0001, 0015].  
9. (Previously Presented) A method of fabricating an electronic component, the method comprising: designing an electronic component of claim 8 [paragraphs 0015; 0019]; and 
fabricating an electronic component according to the revised design [paragraphs 0015; 0019].  
10. (Original) An electronic component fabricated by the method of claim 9 [paragraphs 0015; 0019].  
11. (Cancelled)  
12. (Previously Presented) A computer program product comprising a computer-readable medium storing or carrying thereon a computer program which, when executed by data processing apparatus, causes the data processing apparatus to perform the method of claim 1 [paragraphs 0021-0022].  
13. (Currently amended) A design support system comprising: 
data processing apparatus [paragraphs 0021-0022];
at least one processor [paragraphs 0021-0022]; and 

wherein the least one processor is configured to perform the method of claim 1 [paragraphs 0021-0022].   

Applicant’s arguments, filed 12/21/2021, with respect to claims objections to claims 6 and 13 have been fully considered and are persuasive.  The objection of record has been withdrawn. 

Applicant's arguments filed 12/21/2021, with respect to the 35 USC 102(a)(1) rejection of claims 1-10 and 12-13 have been fully considered but they are not persuasive.

In the remarks, Applicant argues in substance:

A:	Vincelli does not disclose “wherein an element of the plurality of elements is configured to have more than one functionality”. Applicant also argues that a user needs to update settings which the present method improves upon.

Examiner respectfully disagrees for the following reasons:

As to A:	First, Vincelli does disclose “wherein an element of the plurality of elements is configured to have more than one functionality” [paragraphs 0093-0098, especially paragraphs 0093, 0097, 0098 –paragraph 0093 discloses a microcontroller design (51) which comprises partitioned elements 52, 521 and 522 which serve different functions (plurality of elements), element 521 partitioned into one or more sub-parts being a macro or set of macros which are implementations (configurations of) a plurality of circuit functions, sub-part 522 being a macro or set of macros (therefore - “an element of the plurality of elements is configured to have more than one functionality”)].  
Further, Applicant argues that a user must provide updated settings in order to have different usages for an element.  Vincelli discloses in [paragraphs 0008, 0015, 0064, 0107, 0108, 0158, 0131, and Fig. 16] that an element of a plurality of elements is configurable to have more than one functionality.  With respect to Applicant’s particular argument that a user must provide updated settings in order to have different usages for an element is not considered persuasive because the claim language does not prevent updating configurations to functions.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        January 20, 2022